Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/5/21.  As directed by the amendment, claim 17 has been amended, claims 2-6, 9, and 13-15 have been canceled, and no claims have been added. Thus, claims 1, 7-8, 10-12, and 16-21 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
Election/Restrictions
2.	Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/22/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a ventilator adaptor comprising a first movable element having a first inlet and a second inlet on an outer surface, “wherein the first movable element has a concave inner surface opposite the outer surface” (claim 1, ln. 2-3), a second movable element movably attached to the first movable element and having an outlet tube extending in an opposite direction from the first movable element, “wherein the second movable element has an outer surface opposite the outlet tube matching the concave inner surface of the first movable element” (claim 1, ln. 6-7), and wherein “the first movable element has an integral annular inwardly directed radial lip that fits into an annular radial groove around the circumference of the second movable element (claim 1, ln. 13-15) in combination with the remaining claim limitations.
	The closest prior art of record is Brewer et al (2010/0147310).
	While Brewer discloses a first movable element having a first inlet and a second inlet on an outer surface, a second movable element movable attached to the first movable element and having an outlet tube extending in an opposite direction from the first movable element, and whereby the outlet tube is in fluid communication with the first inlet in a first position or is in fluid communication with the second inlet in a second position by moving the second movable element relative to the first movable element 
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785